I find myself unable to agree with the conclusions of the majority opinion in this case. The case was before us on a former occasion and we held that there was evidence to take the issues to the jury. The decree of this court was reversed by the Supreme Court on a question of law. In the opinion by Judge Green reversing this court there was a detailed statement of evidence which made questions for submission to the jury. All of this evidence held to be sufficient to take the case to the jury is still in the record. It is true that some of this evidence is controverted, but this does not change the situation. This being my view of the case, I am of opinion that a question for the jury still remained and that the verdict of the jury was conclusive of the facts.